 

Exhibit 10.1 

 

AGREE REALTY CORPORATION

70 East Long Lake Road

Bloomfield Hills, Michigan 48304

 

October 20, 2017

 

Mr. Clayton Thelen

 



Re:Letter Agreement of Employment for Clayton Thelen (“Employee” or “You” or
“Your”)

 

Dear Clayton:

 

This Letter Agreement (“Letter Agreement”) sets forth the terms and conditions
by which Agree Realty Corporation (“ADC” or the “Company”) retains Your
services.

 



Position: You will serve as the Chief Financial Officer and Secretary of the
Company, reporting directly to Joel N. Agree, President and Chief Executive
Officer of ADC.  ADC has its sole and exclusive discretion to change, extend or
to curtail the precise services and duties You are to perform.     Best Efforts:
All duties rendered by You for and on behalf of ADC shall be of the highest
professional standards.  You shall devote Your full time, energies and talents
to the success of ADC.  You shall use Your best efforts to promote and shall
during and after the expiration of this Letter Agreement, do nothing to reduce
or injure the reputation of ADC.     Employment At-Will: You agree to be an
“at-will” employee and acknowledge that there is no guaranty that Your
employment by ADC is for any period of time and that Your employment may be
terminated for any reason whatsoever or for no reason and with or without cause.
    Expected Start Date: You agree to commence employment at ADC on December 4,
2017 (the “Start Date”).  You shall not be entitled to any of the benefits or
rights under this Letter Agreement, unless and until You commence employment
with ADC on or before the Start Date.     Annual Base Salary: $250,000.00
payable semi-monthly in accordance with ADC’s normal payroll practices and
subject to all required withholdings and deductions.  The annual base salary may
be adjusted in subsequent years as recommended by the Chief Executive Officer of
ADC, subject to the Compensation Committee of the Board of Directors, provided
that the annual base salary may not be less than $250,000.00 during Your
employment.     Incentive Compensation: For 2018, You will be eligible to
receive cash and stock incentive compensation in amounts of up to 60% and 90%
respectively, of Your annual base salary subject to the performance hurdles
determined by the Company’s Board of Directors and in accordance with ADC’s
existing programs for such awards, including ADC’s 2017 Executive Incentive
Plan.  Incentive compensation amounts and performance hurdles for future years
shall be determined by the Company in its sole discretion.  Any such incentive
compensation will be paid at the same time that similar incentive compensation
is paid to other ADC executives, which will be no later than March 15th of the
year following the year to which the incentive compensation relates.  



 







 

 

  



Equity Purchase



Within thirty (30) days of the Start Date, You must purchase on the open market
common shares of ADC valued at $50,000.     Restricted Stock Grant: ADC will
award You $200,000 worth of restricted stock of the Company upon the Start Date
pursuant to a Restricted Stock Award Agreement containing standard terms and a
5-year cliff vesting schedule (i.e., vesting will occur on the 5-year
anniversary of the Start Date).  The number of shares of ADC restricted stock to
be granted will be based on the closing price of ADC shares on the Start Date.  
    Relocation Benefits

ADC will reimburse You, or allow You to directly bill ADC, for (i) primary
moving expenses including the packing, shipping and unpacking of Your household
goods and the transport of family members to the Detroit Metro Area, and (ii) up
to four months of temporary housing in the Detroit Metro Area. The aggregate
relocation allowance will be the lower of (x) actual costs incurred and (y)
$25,000.00.

 

If You resign Your employment without Good Reason (as defined below) before the
three-year anniversary of the Start Date, You will be required to repay 100% of
the relocation expenses paid under this Section. To the fullest extent permitted
by law, the repayment amount will be deducted from your final paycheck, and any
remaining balance must be paid by You within thirty (30) days of your last date
of employment.

    Benefits: You will be eligible to participate in such benefits, including
health care, 401K, cellphone reimbursement, and other general benefits, as are
generally made available to similarly situated executives of ADC.         Paid
Time Off: You will be entitled to paid time off in accordance with the Company’s
Paid Time Off policy.



 



  -2- 

 

 



Severance:

You will not be eligible for any severance upon a termination of employment with
the Company except as set forth herein.

 

If Your employment is terminated without Cause (as defined below) due to or
within one year following a Change in Control (as defined below), You will
receive either (1) a cash amount equal to the sum of (i) 200% of Your current
annual base salary, (ii) 200% of Your Annual Cash Incentive Award for the
previous fiscal year and (iii) any Long-Term Incentive Compensation for the year
in which the termination occurs will be considered earned at the target level
and immediately vested, or (2) in the event Your employment is terminated due to
a Change in Control which occurs during the first fiscal year of employment, a
cash amount equal to the sum of (i) 200% of Your current annual base salary plus
$200,000, (ii) 200% of Your projected Threshold Annual Cash Incentive Award, and
(iii) Your Threshold Long-Term Incentive Compensation will be considered as
earned at the target level and immediately vested. The values for items (1) (i)
and (ii) and (2) (i) and (ii) shall be automatically adjusted down from 200% to
100% after the two-year anniversary of the Start Date. “Change in Control” shall
have the same meaning as set forth in the ADC’s 2014 Omnibus Incentive Plan.
Notwithstanding the foregoing, there shall be no Change in Control severance in
the event You are retained by a successor organization for one year
substantially on the same terms as set forth herein.

 

If Your employment is terminated by ADC for Cause, You will not be entitled to
any severance payments, and You will forfeit any unvested securities of ADC.

 

If Your employment is terminated by the Company without Cause or by You with
Good Reason, You will (i) receive a severance amount equal to 100% of Your
annual base salary, (ii) be deemed to have vested in a pro rata portion of the
restricted stock set forth above, based on the number of completed years of
service based on the Start Date, and (ii) be released from Your post-employment
non-competition covenant set forth below.

 

If Your employment is terminated by the Company for Cause before the third
anniversary of the Start Date, Your non-competition restriction set forth below
will be limited to restrict You only from working as a Chief Financial Officer
(or in a similar capacity) for any triple net publicly-traded REIT for a one (1)
year period from Your last date of employment.

 

Subject to the 6-month delay in payment that may be required to comply with
Section 409A, any severance payments shall be payable in equal semi-monthly
installments over the twelve (12) month period following Your termination in
accordance with ADC’s normal payroll practices, on its standard payroll dates,
and subject to all required withholdings and deductions. All of the foregoing
severance entitlements shall be conditioned on (i) Your delivery, within thirty
(30) days after Your last date of employment, of a signed and irrevocable
release agreement in a form prepared by ADC and (ii) Your strict compliance with
Your post-employment obligations. The severance payments will commence on first
payroll date occurring more than 60 days after the termination of Your
employment, with the first payment covering the time period from the termination
date through the payment date.

    Cause: For purposes of this Letter Agreement, “Cause” shall mean the
occurrence of one or more of the following, as determined by ADC: (a) Your
failure or refusal to observe or perform any term, covenant or provision of this
Letter Agreement or any reasonably assigned duties requested by ADC; (b) a
breach Your fiduciary duty to Agree; (c) You being under investigation for
committing, charged with, and/or convicted of a felony or any other crime which
might cause clients to question the business practices or reputation of ADC; (d)
Your commission of any act of theft, embezzlement, fraud, dishonesty or
disloyalty with respect to ADC; (e) Your use or alcohol in an unprofessional
fashion, non-prescribed narcotics or contraband during working hours or on ADC
premises; (f) Your engaging in insubordination or otherwise disruptive actions;
or (g) Your inability to perform his assigned job duties in an effective manner
or to ADC’s reasonable satisfaction.     Good Reason For purposes of this Letter
Agreement, “Good Reason” shall mean, without Your consent, (i) a material and
adverse change in Your title or (ii) a material reduction in Your base salary;
provided that, prior to terminating employment for Good Reason, You must provide
written notice to ADC within thirty (30) days after the initial existence of the
condition constituting Good Reason and provide ADC a period of thirty (30) days
to remedy such condition; and provided further that if ADC fails to cure such
condition, You must resign Your employment within thirty (30) days following
ADC’s failure to remedy the condition constituting Good Reason.

 



  -3- 

 



 



Confidentiality and Restrictive Covenant Obligations:

 

(a)  Confidential Information.  The relationship with ADC will be one of trust
and confidence and there will be available to You certain confidential and
proprietary business and financial information, related trade secrets and
proprietary information of ADC which includes, but may not be limited to, the
records and information of ADC dealing with income, investments, investment or
development opportunities, customer or tenant lists, rent rolls, project lists,
investor lists, investor identities, investment returns, business strategies,
business methods, business practices, services, financial information, leasing
information, access codes, business strategies, all information contained in or
on the computer hard drives and/or servers of ADC, customer or tenant contact
information including telephone numbers, addresses and e-mail information,
business methods, marketing methods, and other items relative thereto (herein
collectively and individually referred to as the “Confidential
Information”).  The Confidential Information is an extremely valuable and
important asset of ADC and the unauthorized use of the Confidential Information
would cause irreparable economic and business injury to ADC.  You shall hold the
Confidential Information in strict confidence and in trust for ADC and, except
in the good faith performance of Your job duties for ADC, shall not disclose,
use or otherwise communicate, provide or reveal in any manner whatsoever any of
the Confidential Information to any person or entity without the prior written
consent of ADC.  Upon termination of employment, You shall return to ADC,
without demand from ADC, any Confidential Information disclosed or provided to
You, including, but not limited to, all originals, copies, reproductions, notes,
facsimiles, samples, models and products thereof, whether, the same is in
digital or document form.  The return of the Confidential Information shall also
include but not be limited to the return of all the following items to ADC
immediately upon the termination of employment: automobile, keys, calculators,
tapes, clipboards, computers, computer programs, documents, customer and tenant
lists, addresses, telephone numbers, computer discs, notebooks, drawings,
manuals, and such or all other recorded, written or printed materials and
supplies relating to research or business of the ADC.  The Confidential
Information, regardless of form, is, and shall always remain, the sole and
exclusive property of ADC.       (b)  Employees.  During the term of Your
employment with ADC and for a period of two (2) years following the termination
of Your employment (“Period”), You shall not, directly, indirectly for Your own
benefit or for the benefit of any other person, firm or business organization
Solicit for purposes of employment or association any employee or agent of ADC,
or induce any employee or agent of ADC to terminate such employment or
association for purposes of becoming employed or associated elsewhere, or hire
or otherwise engage any employee or agent of ADC as an employee of a business
with whom You may be affiliated or permit such hiring to the extent You have the
authority to prevent same, or otherwise interfere with the relationship between
ADC and its employees and agents.  For purposes of this Letter Agreement, an
employee or agent shall mean an individual employed or retained by ADC during
the term of this Letter Agreement and/or who terminates such association with
ADC within a period of six (6) months either prior to or after Your termination
hereunder.  For purposes of this Letter Agreement, the phrase “Solicit” shall
mean any contact, communication, dialogue or undertaking whether the same is
initiated by You or by an investor, business prospect, referral source or
employee of ADC.    

 



  -4- 

 

  



 

(c) Business Prospects. During the Period, You shall not, directly, indirectly,
for Your own benefit or for the benefit of any other person, firm or business
organizations, Solicit for purposes of transacting business, any business
prospect of ADC or induce any business prospect of ADC to terminate such
association with ADC for proposes of transacting business elsewhere or becoming
associated elsewhere or otherwise attempting to divert any business prospect
from ADC, except where, (i) any firm or business organization for which You are
subsequently employed, has an existing verifiable business relationship with
such business prospect; and (ii) transacting business with such business
prospect has no adverse effect on ADC; and (iii) You are not engaged in
providing services or support to such business prospect during the Period. You
shall prevent such solicitation to the extent You have authority to prevent same
and shall otherwise not interfere with the relationship between ADC and its
business prospects. For purposes of this Letter Agreement, the term “business
prospects” shall mean any individual and/or business entity with whom ADC has
undertaken to transact business or whom has been targeted for purposes of
transacting business. For the avoidance of doubt, the term “business prospects”
shall not include third parties engaged in providing loans and investment
capital.

 

(d) Non-Competition. You shall not, directly, indirectly, for Your own benefit
or for the benefit of any other person, firm or business organizations, engage
in the following activities: (i) for the three-year period from the Start Date,
work in any capacity for any other Real Estate Investment Trust (“REIT”); and
(ii) if Your employment ends more than three years after the Start Date, act as
a Chief Financial Officer (or in a similar capacity) for any triple net
publicly-traded REIT during Your employment and for a period of one (1) year
thereafter.

 





  -5- 

 

   

 

(e) Conduct. You shall not, directly, indirectly, for Your own benefit or for
the benefit of any other person, firm or business organizations,

 

(i)     Advice. You shall during the term of Your employment with ADC and at all
times after the termination of the relationship by either party with or without
advance notice or Cause, remain available to advise and at all times after the
termination of the relationship by either party with or without advance notice
or Cause, You shall remain available to advise ADC in areas which include, but
are not limited to assisting ADC with customer or business matters in which You
were involved and advise ADC as to the status of various matters and follow up
requirements related to tasks performed by You.

 

(ii)   No Disparagement. You shall not during the term of Your employment with
ADC and at all times after the termination of the relationship by either party
with or without advance notice or Cause, communicate, orally or in writing, or
by any other matter whatsoever to any third party, any claim, remark,
allegation, statement, opinion, innuendo, or information of any kind or nature
whatsoever, the effect or intention of which is to cause embarrassment, damage
or injury to the reputation or standing in the local, state, national, or
international community of ADC, its officers, directors, shareholders, members
or employees, whether any such communication is or may be true or founded in
facts.

 

(iii) Systems. You acknowledge and agree that You have no expectation of privacy
with respect to ADCs telecommunications, networking, or information processing
systems, (including, without limitation, stored company files, email messages,
text messages, and voice messages) and that Your activities and any files or
messages or use of any of those systems may be monitored and or intercepted at
any time without notice and You consent to such monitoring and interception. You
further agree that any property situated on ADC’s premises and owned by ADC,
including, disks, and other storage media, filing cabinets and other work areas
is subject to inspection by ADC without notice.

 

(f) Interpretation. If the provisions of this Letter Agreement are deemed overly
restrictive, the court having jurisdiction may alter such provisions to provide
for the maximum protection of ADC which is deemed reasonable under State law.
Notwithstanding the foregoing, You acknowledge that all of the provisions hereof
are reasonable, and waive any defense on such basis. You further acknowledge and
agree that the obligations set forth in this Section are independent of the
other obligations of this Letter Agreement, such that they will remain in effect
notwithstanding any claim of a prior breach of this Letter Agreement or any
other agreement or obligation.

 

(g) Limitations. Nothing in this Letter Agreement shall prohibit You from
participating, testifying, or assisting in any investigation, hearing,
whistleblower proceeding or other proceeding before any federal, state, or local
government agency or pursuant to a lawfully issued subpoena, nor does anything
herein preclude, prohibit, or otherwise limit, in any way, Your rights and
abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.
Further, You acknowledge that under the Defend Trade Secrets Act of 2016, 18
U.S.C. § 1836(B), an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is (i) made in confidence to a federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal; and does
not disclose the trade secret, except pursuant to court order.



 



  -6- 

 

 



Modification: Provided such modifications are uniformly applied to similarly
situated ADC executives, ADC has the right to and may unilaterally modify the
terms and conditions of employment including, by way of illustration and not
limitation, job descriptions, rules and regulations, benefit packages and
compensation as it deems appropriate in its sole and exclusive discretion.  All
benefits packages, salary and incentive compensation awards shall be subject, on
an annual basis, to the approval of the Compensation Committee of ADC.    
Arbitration: Except for as set forth below, the parties shall arbitrate any and
all disputes relative to the employment relationship and/or termination from ADC
that otherwise would be resolved by judicial or administrative proceeding or are
in any way related to any alleged wrongful acts on the part of ADC or its
employees, officers and/or directors, whether such disputes are based on alleged
statutory violations or otherwise (i.e., age, race, gender, religion or any
other form of protected class discrimination or harassment), contractual
breaches or otherwise, exclusively through the Procedures and Policies of the
American Arbitration Association, unless other procedures are agreed upon in
writing between the parties.  Venue for any such hearings shall be Oakland
County, Michigan.  All substantive rights provided under any applicable statute
and/or law, the right to representation by counsel, an opportunity for
reasonable discovery, a neutral arbitrator, a fair arbitral hearing, and a
written arbitral award containing findings of facts and conclusions of law shall
be available in the arbitration.  You shall not disclose or announce to third
parties, except Your attorneys and retained professionals, that the proceedings
are taking place and You shall keep the nature and substance of the proceedings
confidential and not disclose the same to third parties. The determination of
the arbitrator shall be binding and final upon all parties.  The award of the
arbitrator may be filed with the Clerk of the Circuit Court for the County of
Oakland, Michigan, and judgment may be rendered by the Court upon the
arbitration award and execution may be issued upon the judgment.  The cost for
arbitration shall be split equally between ADC and You.     Limitations: Any
arbitration or judicial proceeding arising out of a dispute relative to Your
employment, shall not be brought by You unless the same is commenced within the
applicable statute of limitations or One Hundred Eighty (180) days following the
incident giving rise to such dispute, whichever is shorter.  If You fail to
commence such a proceeding within such period, any rights You may have to
prosecute such a claim shall be extinguished and terminated.  In the event a
court of competent jurisdiction determines this provision is overly restrictive,
then the court having jurisdiction may alter such provision to that deemed
reasonable under State law.     Enforcement: Those portions of this Letter
Agreement that, by their nature, survive the termination of this Letter
Agreement shall remain enforceable and survive the expiration or termination of
the employment relationship and shall not be deemed merged or extinguished by
any act absent the specific written intention of the parties to do so.  The
undertakings contained herein relate to matters which are of a special, unique
and extraordinary importance to ADC and, that without such covenants, ADC would
be unwilling to employ You.  A violation of any of the terms hereof would cause
irreparable injury to ADC, the amount of which may be impossible to estimate or
determine and which may not be compensated adequately.  Notwithstanding the
arbitration provision set for herein, ADC may, at its sole option and in its
exclusive discretion, file an action in court seeking all available equitable
and monetary remedies in the event of a breach or threatened breach of Your
Confidentiality and Restrictive Covenant Obligations.  In any action for
injunctive relief or a restraining order, ADC shall not be obligated to post a
bond or any security as a condition to obtain the issuance of a restraining
order, injunction or other equitable relief.  



 



  -7- 

 







 

Attorney Fees: In the event that ADC should bring any action or claim arising
out of this Letter Agreement against You, or You bring any action or claim
against ADC, the prevailing party shall be entitled to any and all costs
incurred in enforcing the terms of this Letter Agreement, including actual
attorney fees, court costs, arbitrator costs and fees and all other costs
associated with such action.     Section 409A: This Letter Agreement is intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or an exemption thereunder, and shall be construed and
administered in accordance with Section 409A.  Notwithstanding any other
provisions of this Letter Agreement, payments provided under this Letter
Agreement may only be made upon an event, and in a manner, that complies with
Section 409A or an applicable exemption.  Any payment under this Letter
Agreement that may be excluded from Section 409A shall be excluded from Section
409A to the maximum extent possible.  For purposes of Section 409A, each
installment payment provided under this Letter Agreement shall be treated as a
separate payment.  Any payment to be made under this Letter Agreement upon
termination of employment shall only be made upon a “separation from service”
under Section 409A.  Notwithstanding the foregoing, ADC makes no representations
that the payments and benefits provided under this Letter Agreement are exempt
from or comply with Section 409A and in no event shall ADC be liable for any
portion of any taxes, penalties, interest or other expenses that may be incurred
by You on account of non-compliance with Section 409A.  All reimbursements
provided under this Letter Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements are
subject to Section 409A, including, where applicable, the requirements that
(i)  the amount of expenses eligible for reimbursement during a calendar year
may not affect the expenses eligible for reimbursement in any other calendar
year, (ii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iii) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit. Notwithstanding any other payment
date or schedule provided in this Letter Agreement to the contrary, if on the
date of your separation from service You are a “specified employee” (within the
meaning of Section 409A and the regulations thereunder), to the extent required
under Section 409A any payment subject to Section 409A that is owing to You on
account of and within six months after Your separation from service shall
instead be made on the date which is the earlier of (i) the first Company
payroll date after the six month anniversary of the date of Your separation from
service or (ii) the first Company payroll date after Your death (the “Delay
Period”); upon expiration of the Delay Period, all payments so delayed shall be
paid to You in a lump sum, and all remaining payments due hereunder shall be
paid to you on the normal payment dates set forth in this Letter Agreement.    
Section 280G If any payment or benefit (including payments and benefits pursuant
to this Agreement) You would receive in connection with a Change in Control from
the Company or otherwise (the “Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
paragraph, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall pay only a part of the Payment so that You
receive the largest payment possible without the imposition of the Excise
Tax.  If a reduced Payment is made, You shall have no rights to any additional
payments and/or benefits constituting the Payment.  Any reduction in payments as
a result of this provision shall be made in the reverse chronological order in
which such payments would otherwise be due.    







Entire Agreement: This Letter Agreement represents the entire agreement between
You and ADC and supersedes and cancels any prior or contemporaneous
arrangements, understandings or agreements, whether written or oral, by and
between You and ADC relative to the subject matter hereof.  Any amendments
hereto shall be in writing and executed by both parties.  In the event of a
conflict between this Letter Agreement and any other agreement or plan including
the agreement and plan attached hereto, this Letter Agreement shall govern and
control.     Governing Law: This Letter Agreement shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Michigan.  Without limiting the applicability of the Arbitration
provisions contained herein, exclusive venue and jurisdiction for resolution of
all disputes shall lie with the state and/or federal courts having jurisdiction
over Oakland County, Michigan, and the parties irrevocably submit to the
personal jurisdiction of such courts.



 



  -8- 

 

 

Clayton, if You agree with the terms and conditions contained herein, please
sign and return a copy of this Letter Agreement to the undersigned.

 



  Very truly yours,             AGREE REALTY CORPORATION                 By: /s/
Joey Agree       Joey Agree       Its: Chief Executive Officer          



 



AGREED TO AND ACCEPTED BY:     CLAYTON THELEN           /s/ Clayton Thelen
(Employee Signature)       Date: October 20, 2017  



 



  -9- 

